Citation Nr: 1128326	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for right wrist disability, currently evaluated as noncompensable.

2.  Entitlement to a separate compensable evaluation for right hand neuropathy as a residual of a service-connected right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Las Vegas, Nevada, which denied an increased evaluation for probable nonunion of right wrist trapezoid bone.  The issue has been recharacterized to better reflect the medical evidence.

The Veteran's claim for an increased disability evaluation raises the issue of entitlement to a separate disability evaluation for neurologic manifestations resulting from the service-connected right wrist disability.  While this issue was not addressed by the RO, there is ample evidence of record to adjudicate the issue and, accordingly, the appeal has been recharacterized.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder. 


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's service-connected right wrist disability is manifested by full range of motion, along with complaints of pain, numbness, and weakness; there is no evidence of ankylosis of the right wrist.

2.  The evidence reveals that the Veteran has right hand neuropathy which approximates to mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5214, 5215 (2010).

2.  The criteria for a separate disability evaluation of 10 percent, but no higher, for right hand neuropathy as a residual of a service-connected right wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8615 (2010).
      

      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance
      
Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).
      
The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
      
The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).
      
The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
      
The RO provided the Veteran pre-adjudication notice by letter dated in September 2008.  The notification explained how disability ratings are assigned and the responsibilities of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).
      
Furthermore, there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record contains two VA examination reports.  The October 2008 and February 2011 VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected disability.  There is no indication in the record of any outstanding relevant evidence.  Indeed, the Veteran has stated that he has not received any treatment for his right wrist disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.





II.  Analysis

The RO granted service connection for a right wrist disability in December 1994 and assigned a noncompensable evaluation.  The Veteran's right wrist disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5215.  

The Veteran filed an increased evaluation claim in June 2008.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.




Musculoskeletal Disability Rating

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

At the October 2008 VA examination, range of motion was measured as 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  Repetitive motion did not cause additional loss of motion.  X-rays showed no acute fracture or dislocation, and soft tissue at the volar aspect of the wrist appeared within normal limits.

Range of motion was the same at the February 2011 VA examination.

The Veteran has stated that he is ambidextrous, but uses his right hand 70 percent of the time.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.  Accordingly, all disability ratings assigned for the Veteran's service-connected right wrist disability involve rating the major extremity.

Diagnostic Codes 5214 and 5215 provide criteria for evaluation of wrist disabilities.  Code 5214 is based on ankylosis, which is not present here and is inapplicable.  Under Code 5215, a 10 percent evaluation is assigned for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The measured ranges of motion are well in excess of these benchmarks, even upon consideration of functional impairment due to pain and the other DeLuca factors.  No compensable evaluation is warranted under DC 5215.

The preponderance of the evidence is against a disability evaluation in excess of 10 percent; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2004).  "[F]functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran has complaints of pain and limited motion.  This functional impairment, however, has been considered by the disability evaluation assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If so, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided, but the medical evidence reflects that the required manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran experiences pain, but has full range of motion of the right wrist.  He has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Neurologic Disability Rating

Generally, all disabilities, including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
	
As discussed above, the musculoskeletal manifestations of the right wrist disability have been separately rated.  It is clear from the medical evidence of record that the Veteran has right hand neuropathy as a residual of his right wrist disability.  Accordingly, a separate disability evaluation is warranted for the neurologic symptoms involving the right wrist as a residual of a service-connected right wrist disability.  See VAOPGCPREC 23-97 (July 1, 1997).

As the evidence shows the Veteran is ambidextrous, the disability rating is for the major extremity.

Diagnostic Code 8515 provides for a 10 percent evaluation for mild incomplete paralysis of the median nerve for the major hand.  A 30 percent evaluation is warranted for moderate incomplete paralysis for the major hand.  A 40 percent evaluation is warranted for severe incomplete paralysis of the major hand.  A 50 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, DC 8515.

Diagnostic Code 8516 provides for a 10 percent evaluation for mild incomplete paralysis of the ulnar nerve for the major hand.  A 30 percent evaluation is warranted for moderate incomplete paralysis for the major hand.  A 40 percent evaluation is warranted for severe incomplete paralysis of the major hand.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve for the major hand, with the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. 
§ 4.124a, DC 8516.

The schedule of ratings for diseases of the peripheral nerves provides that the term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran has asserted that he has loss of grip strength, which affects his ability to use a hammer and other tools in his job as building repairman.  He also complains of numbness, stiffness, weakness, and instability.

An October 2008 VA examination report notes that the Veteran complained that he could no longer lift weights or slice his food.  He could only tie his shoes intermittently due to constant pain.  He had not lost any time from work due to wrist pain in the past 12 months.  However, he had to be assigned to easier jobs that allowed him to use just his left hand.  Grip strength was 90 pounds on the right (versus 100 pounds on the left).  The examiner determined that the right wrist disability had significant effects on the Veteran's occupation.

The Veteran submitted a statement in January 2010 that he was having trouble grasping and holding objects.  He complained of daily pain that radiated up his right arm, as well as numbness in his right thumb.

The February 2011 VA examination report shows that the Veteran complained of right wrist instability, pain, stiffness, weakness, and numbness.  He reported weekly flare-ups that were severe and lasted a few minutes.  The examiner noted that there were no significant effects on the Veteran's occupation.

As the record shows objective evidence of weakened grip strength, as well as subjective complaints of pain, numbness, weakness of the right wrist, and difficulty using a hammer and other tools, all doubt is resolved in the Veteran's favor that the symptomatology associated with the right hand neuropathy is more consistent with mild impairment under either DC 8515 (for the ulnar nerve) or 8516 (for the median nerve).  Thus, a 10 percent evaluation is warranted for right hand neuropathy.  The Veteran has apparently retained motor control of his right upper extremity.  There is no evidence of muscle atrophy.  In the absence of such, the impairment cannot be considered greater than mild in nature.  Accordingly, the evidence supports the assignment of a separate 10 percent disability evaluation for right hand neuropathy as a residual of a service-connected right wrist disability pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8516.

The level of impairment associated with the neuropathy of the right hand has been relatively stable throughout the appeal period, or at least has never been worse than what is warranted for a 10 percent evaluation.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent.  There is simply no evidence of moderate incomplete paralysis; there is no doubt to be resolved; and a disability evaluation in excess of 10 percent is not warranted. 

The schedular evaluation is adequate.  The impairment associated with neuropathy of the right hand is adequately considered by the diagnostic codes applied.  The medical evidence generally shows functional impairment due to pain, and subjective complaints of numbness and weakness.  Diagnostic Codes 8515 and 8516 specifically address this type of impairment.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required frequent periods of hospitalization due to the disability, and marked interference with employment has not been shown.  While the medical evidence and the Veteran's complaints indicate that the neuropathy of the right hand affects his ability to perform his duties at work, he reported in October 2008 that he had not lost any time from work in the last 12-month period.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record demonstrates that the Veteran is presently working full-time.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

A compensable disability evaluation for a right wrist disability is denied.

A separate 10 percent disability evaluation, and no more, is granted for right hand neuropathy as a residual of a service-connected right wrist disability, subject to the law and regulations governing the payment of monetary awards.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


